Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-9, 11, 13-18, 20-23, 25, 27-28, 30-33, 35-36, and 41-45 were canceled. 
Claims 46-58 were added.
Claims 1-3, 10, 12, 19, 24, 26, 29, 34, 37-40 and 46-58 are pending.
Claims 19, 24, 37-38 and 40 were withdrawn from further consideration (see below).
Claims 1-3, 10, 12, 26, 29, 34, 39 and 46-58 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 19 November 2021 is acknowledged.
Claims 24, 37-38 and 40 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 November 2021.
Applicant’s election without traverse of (i) anti-BCMA sdAb having CDR sequences of SEQ ID NO: 1, 12, and 23; (ii) anti-CD38 sdAb having CDR sequences of SEQ ID NO: 38, 50 and 62; and (iii) a chimeric antibody immune effector cell engager that has one sdAb binding to BCMA and one sdAb binding to CD38 in the reply filed on 19 November 2021 is acknowledged. 
Claims 19 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 November 2021.
Upon further consideration, claim 34 which was withdrawn from further consideration in the previous office action has been rejoined. Therefore, another nonfinal rejection is being issued herein.
For compact prosecution, species for specific CDR sequence for anti-BCMA sdAb and anti-CD38 sdAb as identified as species election (i) and (ii) above have been rejoined.

Withdrawn Rejections
Objection of specification is withdrawn. Applicant amended the specification, thereby obviating this rejection/objection. 

Rejection of Claims 1-4, 6-7, 9-10, 12, 21, 26, 29, and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 1-4, 6, 9, 12, 21, 26, 29 and 39 under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0273055 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Maintained / New Rejections Necessitated by Claim Amendments
Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 recites “a first anti-BCMA sdAb” but does not recite “a second anti-BCMA sdAb”. Likewise, claim 12 recites “a second anti-CD38 sdAb” but does not recite “a first anti-CD38 sdAb”. To avoid confusion, it is suggested that Applicant amend “a first anti-BCMA sdAb” to “an anti-BCMA sdAb” and “a second anti-CD38 sdAb” to “an anti-CD38 sdAb”. Appropriate correction is required.

Claims 53-57 are objected to because of the following informalities: “wherein the chimeric immune effector cell engager” should read “wherein the chimeric antibody immune effector cell engager”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 12, 26, 29, 34, 39, 46-50, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0273055 (hereinafter US055) and US patent No. 10934363 (hereinafter US363). 
Regarding claims 1-3 and 49-50, US055 teaches a bispecific binding agent comprising at least two binding domains, wherein a first binding domain binds to the B cell maturation antigen (BCMA) and a second binding domain binds to CD3, wherein the bispecific binding agent is a single domain immunoglobulin domain selected from VHHs or VHs (claims 18 and 27). US055 teaches that the invention relates to bispecific binding agents comprising an (optionally humanized) anti-BCMA VHH and an (optionally humanized) anti-CD3 VHH [0059].
Regarding claim 10 and 12, US055 teaches that bispecific binding agent of the invention may contain, in addition to said first and second binding domain, a further binding domain to enhance selectivity for tumor cells or to increase affinity by bi-paratopic tumor cell binding. This can be achieved either by providing binding domains that bind to other antigens expressed on plasma cells, e.g. CS-1, HM1.24, CD38 … (paragraph 020). Therefore, US055 teaches bispecific construct anti-BCMA + anti-CD3 and trispecific construct anti-BCMA + anti-CD3 + anti-CD38.
Regarding claim 26, US055 teaches bispecific binding agent of claim 25, wherein the heavy chain regions (VH) and the corresponding variable light chain regions (VL) are arranged, from N-terminus to C-terminus, in the order VH(BCMA)-VL(BCMA)-VH(CD3)-VL(CD3), VH(CD3)-VL(CD3)-VH(BCMA)-VL(BCMA) or VH (CD3)-VL(CD3)-VL(BCMA)-VH(BCMA) (claim 26). Furthermore, making fusion protein by fusing protein components in either orientation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 29, US055 teaches that another target molecule is CD3 (paragraph 015).  The CD3 complex denotes an antigen that is expressed on mature human T-cells (paragraph 016).
Regarding claims 34 and 46, US055 teaches that representative of anti-CD3 antibodies is the murine monoclonal antibody OKT3 [0017].
Regarding claim 39 and 58, US055 teaches a pharmaceutical composition that contains at least one bispecific binding agent and at least one suitable carrier (paragraph 106).
However, US055 does not teach specific sequence for anti-BCMA sdAb and anti-CD38 sdAb.
Regarding claims 1 and 10, US363 teaches a single domain antibody specifically binding to BCMA (claim 1). US363 teaches “One aspect of the present application provides an anti-CD38 sdAb comprising the CDR regions of any one of SEQ ID NOs: 89-100”. US363 teaches SEQ ID NO: 78 comprising SEQ ID NO: 1, 12, and 23 of instant application as claimed in subpart (1) of instant claim 1 (see below for Result 1 of 1fus12fus23.rai).  US363 teaches SEQ ID NO: 93 comprising SEQ ID NO: 38, 50 and 62 of instant application as claimed in subpart (5) of instant claim 10 (see below for Result 1 of 38fus50fus62.rai).
Regarding claim 47, US363 teaches SEQ ID NO: 78 which is 100% identical to SEQ ID NO: 78 of instant application (SCORE; result 1 of 78.rai).
Regarding claim 48, US363 teaches SEQ ID NO: 93 which is 100% identical to SEQ ID NO: 93 of instant application (SCORE; result 1 of 93.rai).

Result 1 of 1fus12fus23.rai

    PNG
    media_image1.png
    595
    614
    media_image1.png
    Greyscale


Result 1 of 38fus50fus62.rai

    PNG
    media_image2.png
    588
    610
    media_image2.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of US055 and US363 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would have replaced anti-BCMA sdAb and anti-CD38 sdAb of construct of US055 with specific sequences for anti-BCMA sdAb and anti-CD38 sdAb taught by US363 to make an alternative anti-BCMA/anti-CD3 and anti-BCMA/anti-CD3/anti-CD38 constructs alternative to constructs of US055. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-3, 10, 12, 26, 29, 34, 39, 46-52 and 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0273055 (hereinafter US055) and US patent No. 10934363 (hereinafter US363) as applied to claims 1-3, 10, 12, 26, 29, 34, 39, 46-50, and 58 above, and further in view of WO2016/180982 (hereinafter WO982; IDS).
Regarding claims 1-3, 10, 12, 26, 29, 34, 39, 46-50, and 58, teachings of US055 and US363 were discussed above.
Regarding claims 54-57, US363 teaches specific sequence for SEQ ID NO: 78 and 93 of instant application as discussed above.
However, US055 and US363 do not teach specific sequence for anti-CD3.
Regarding claims 51-52 and 54-57, WO982 teaches “multispecific polypeptides comprising a first and at least one further immunoglobulin single variable domain (ISV), wherein said first ISV has high affinity for/binds to CD3”. WO982 teaches anti-CD3 nanobody comprising SEQ ID NO: 51 which is 100% identical to SEQ ID NO: 182 of instant application (SCORE; result 1 of 182.rag). WO982 teaches anti-CD3 nanobody comprising SEQ ID NO: 1 which is 100% identical to SEQ ID NO: 183 of instant application (SCORE; result 1 of 183.rag). SEQ ID NO: 182 of instant application comprises CDR sequences SEQ ID NO: 317, 318 and 319. SEQ ID NO: 183 of instant application comprises CDR sequences SEQ ID NO: 320, 321 and 322.
One of ordinary skill in the art would have been motivated to replace anti-CD3 VHH of construct of US055 with anti-CD3 nanobody with specific sequence taught by WO982 to make an alternative anti-BCMA/anti-CD3 and anti-BCMA/anti-CD3/anti-CD38 constructs alternative to constructs of US055 and US363. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
 	In the response filed on 15 June 2022, Applicant argued, “Applicant respectfully submits that the cited references, taken alone or in combination, do not teach or suggest the subject matter of the amended claims. As acknowledged by the Examiner, US055 does not teach specific sequences of either anti-BCMA recited in amended claim 1 or anti-CD38 sbAbs recited in amended claim 10. US363 does not cure the deficiencies of US055. US363 teaches chimeric antigen receptors (CARs) comprising one or more anti- BCMA sdAbs and/or anti-CD38 sdAbs, a transmembrane domain, and an intracellular signaling17SF-4844246 Application No.: 16/626,721Docket No.: 76142-20004.00domain, which are different than the CATEs recited in the amended claims. US363 is completely silent about an immune effector cell binding domain comprising an anti-CD3 antigen-binding fragment, much less a CATE comprising the claimed anti-BCMA sdAb CDR sequences plus an immune effector cell binding domain comprising an anti-CD3 antigen-binding fragment as recited in amended claim 1, or a CATE comprising the claimed anti-CD38 sdAb CDR sequences plus an immune effector cell binding domain comprising an anti-CD3 antigen-binding fragment as recited in amended claim 10. Given that CARs and CATEs are completely different molecules and function very differently, one of ordinary skill in the art reading US055 and US363 would not have been led combine the teachings of these references to arrive at the subject matter of the amended claims” (page 17-18).
	Applicant's arguments have been fully considered but they are not persuasive. Although CARs and CATEs are different, one of ordinary skill in the art would have recognized that the anti-BCMA sdAb taught by US363 would have same function (i.e. binding to BCMA) regardless of whether it is a component of CAR or a component of CATE. Anti-BCMA/anti-CD3 CATE of instant invention is an alternative CATE molecule comprising different specific sequences for anti-BCMA sdAb and anti-CD3 sdAb alternative to CATE molecule taught by US055. Since US363 cures this deficiency by providing same specific sequence for anti-BCMA sdAb and anti-CD38 sdAb, one of ordinary skill in the art would have been motivated to replace anti-BCMA sdAb and anti-CD38 sdAb components of CATE molecule taught by US055 to make alternative CATE molecules. 

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643         

/Brad Duffy/Primary Examiner, Art Unit 1643